Citation Nr: 1520028	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from January 2008 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran failed to appear for a requested hearing before a Veterans Law Judge at the Central Office in Washington, DC in November 2010.  In correspondence dated in May 2012, the Veteran's attorney indicated that the Veteran did not want a hearing on this matter.

In a January 2011 decision, the Board denied the claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD and remanded the issue of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's decision regarding entitlement to service connection for an acquired psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in August 2011 vacated the portion of the Board's January 2011 determination that pertained to a claimed psychiatric disorder and remanded the claim to the Board pursuant to a January 2011 Joint Motion for Partial Remand.

In June 2012 the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for additional development.

Additional records were associated with the claims file subsequent to the most recent Supplemental Statement of the Case regarding entitlement to service connection for bilateral hearing loss.  However, as these records are either cumulative of prior records or not relevant regarding the issue of service connection for bilateral hearing loss, the Board may proceed with adjudication.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hammertoes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's depressive disorder was incurred in service.

2.  The Veteran does not have a current bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in November 2007.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and associated with the claims file.  The Veteran and appellant have submitted private treatment records.  The Veteran was afforded relevant VA medical examinations.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.

Service personnel records reveal that the Veteran met standards or was above standards in July 2003.  He was noted to have superb technical expertise, to be a team player and to be motivated.  However, in September 2004 the Veteran was noted to have been called to Captain's Mast for assault.  He was also reported to exhibit poor self-control and failed to live up to Navy Core Values.  The Veteran was disciplined in August and September 2004.  

In March 2010 the Veteran was diagnosed with polysubstance abuse.

In an October 2010 the Veteran was noted to have a diagnosis of affective disorder/depression.  In another October 2010 VA treatment note the Veteran was noted to have an Axis I diagnosis of depression NOS in addition to marijuana abuse and alcohol abuse.

In a VA treatment record dated in November 2010 the Veteran was diagnosed with adjustment disorder as well as marijuana abuse and alcohol abuse.  In a VA treatment record dated in December 2011 the Veteran was diagnosed with depressive disorder and history of alcohol abuse.

In March 2012 a private psychiatrist evaluated the Veteran.  The provider stated that the Veteran had exceptional service prior to 2004 when he began demonstrating dysfunctional behavior, including going absent without leave (AWOL), assaulting peers, and generally exhibiting poor self-control.  The lay statement of the Veteran's aunt was considered by the provider.  After service his condition deteriorated.  After examination the Veteran was diagnosed with major depressive disorder, single episode, severe, without psychotic features; alcohol dependence; and cannibis dependence.  The provider found that it was more likely than not that there is an experiential relationship between service and the Veteran's major depression based upon the historical accounts related by the Veteran and his aunt reflecting fairly good emotional stability at the time he entered service.  The provider stated that Navy records supporting their accounts and all reports are consistent with the emergence of his emotional disturbance in about August 2004.

In March 2012 the Veteran's cousin reported that the Veteran was very social, outgoing, well spoken, and pleasant prior to service.  After service he was a completely different person.  His behavior became erratic and strange.  He started to stay on the streets because the family was scared to let him stay with them because of his behavior.  They believed he was a danger to himself and others.  He was never in trouble prior to service but started to get into trouble once out.  He would isolate himself.  

In April 2012 the Veteran's aunt reported that as a child and a teenager, the Veteran was a friendly, nice, and very respectful child.  He was smart and social.  He was energetic, outgoing, and cheerful.  After service the Veteran had a dazed look and all of a sudden he had an attitude and anger that he never had before.  People started to think he was a danger to himself and others.  The Veteran got into fights and would talk to himself.  

An October 2012 VA treatment note reveals a medical history of depressive disorder not otherwise specified.

In April 2012 the Veteran's aunt reported that prior to service he was a friendly, nice, and respectful child.  He was smart, energetic, outgoing, and cheerful.  When he came home on leave he seemed sad and very out of it.  He was not the same happy, cheerful, go lucky person.  When he was discharged she did not know who he was anymore.  He started talking to himself with a dazed look on his face and his eyes looked like they were bulging out of his head and then he would just start laughing at nothing all the time.  He had an attitude and anger that he never had before.  People thought he was a danger to himself and others.  He started to get into fights and severely beat up his cousin for no reason.  He would talk to himself and reported a green monster was coming.  She saw the Veteran frequently and used to invite him to family get togethers and events; but did not anymore because of his actions and anger issues.  People were afraid to be around him.  He had complete falling out with a lot of his family members due to his behavior and actions after service.  He lived with a friend but did not go out and just isolated himself from everyone and everything.  

In May 2013 the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran was diagnosed with alcohol abuse and cannabis abuse.  After examination the examiner noted that the Veteran was diagnosed with alcohol abuse and a history of cannabis abuse.  He denied current marijuana use although this was after asking the examiner who would have access to the report.  The examiner reported that based on present interview Veteran did not currently meet criteria for any additional Axis I disorder.  He reported occasional low mood and hopelessness during his service and since that time, due to psychosocial stressors including his mother's death, marital conflict and limited contact with his children as the Veteran did not report functional impairment due to these occasional low moods and denied any additional depressive symptoms (reporting that he has maintained adequate interest/ pleasure in activities energy level and social relationships) his occasional low mood is deemed to be a normal response to psychosocial stressors rather than reflective of an Axis I mood disorder.  Additionally, the Veteran did not present with symptoms of mania/hypomania, anxiety, or psychosis.  His impairment was attributed to substance abuse, as well as history of behavioral issues stemming from his teenage years.  The Veteran reported being a troubled teen due to financial stress and lack of father in home and reports frequent verbal conflict with his mother and being suspended from school on a few occasions for fighting.  He had a number of disciplinary actions taken against him during his service including one for assault.

After discharge he reports legal issues including multiple arrests for drug charges, and domestic violence which typically occurred while intoxicated.  The Veteran first connected with mental health treatment in 2008 after release from incarceration for drug charges.  He received treatment at the Lyons Domiciliary and the discharge note indicates that he was treated for homelessness and with cannabis and alcohol abuse and states that he has no psychiatric problem.  Additional records from 2009 to 2010 indicate diagnoses including depressive disorder NOS, adjustment disorder, and substance-induced mood disorder.  However, the examiner found that based on current presentation and reported symptoms he did not meet the criteria for these disorders.  The Veteran has been followed for case management focused on helping him achieve sobriety and achieve housing/employment stability, but has not participated in any formal psychiatric treatment such as individual or group psychotherapy or medication management for any non-substance Axis I Disorder. 

The private provider submitted another evaluation of the Veteran dated in September 2013.  The provider indicated that the claims file was reviewed (417 pages) as well as the prior psychiatric examination, Board remand, and the report of the VA examination in May 2013.  The provider discussed the VA examiners findings and rendered the opinion that the Veteran's functional impairments are consistent with behavioral impairments typical of major depressive disorder.  The provider noted that although the VA examiner found that the Veteran's depressive symptoms were due to current psychological stressors; however, the stressors cited by the VA examiner were the death of the Veteran's parents in 2006 and "legal/behavioral history."  Thus, the provider reported that there were no current psychosocial stressors cited which could account for the Veteran's depressive symptoms.  The provider reported that the Veteran's emotional disturbance began in about August 2004 based upon the service records, the reports of the Veteran, and the reports of his aunt.  

In summary, the provider stated that given additional consideration, the findings contained within the most recent VA mental disorders examination are consistent with the findings of this writer's evaluation of May 2012.  The provider opined that the Veteran's current psychiatric diagnoses are major depressive disorder, alcohol dependence and cannabis dependence and that the onset of the Veteran s major depressive disorder was in August 2004 during the Veteran's time in service was promoted by his experience in the Navy and therefore more likely than not, is related to his military service.  His alcohol and cannabis dependence is co-morbid with his depression and are secondary to his major depression.

A November 2013 VA treatment note reveals a diagnosis of depressive disorder unspecified along with alcohol use disorder severe.

A VA examiner rendered an opinion in December 2013.  The Veteran's current symptoms meet diagnostic criteria for unspecified depressive disorder, but this condition was far less likely than not (significantly less than 50% probability) incurred in or caused by his military service.  His depressive symptoms are most likely caused by psychosocial stressors unrelated to his experiences in the Navy and it is more likely than not that his depressive symptoms pre-dated his military service.  The Veteran's mental health symptom pattern does not meet diagnostic criteria for posttraumatic stress disorder.  It is also more likely than not that his pattern of misconduct pre-dated his military service.  The Veteran's history of chronic heavy alcohol use is consistent with alcohol use disorder of moderate severity.  It is more likely than not that this disorder is independent of his depressive disorder.  The Veteran's pattern of criminal behavior would also be an important focus of clinical attention such that the condition adult antisocial behavior would warrant inclusion in his behavioral profile.

In February 2014 a VA psychologist reported that the Veteran's symptoms meet the diagnostic criteria for unspecified depressive disorder but that the condition was far less likely than not caused by his service in the military.  It is noted that this opinion is not accompanied by any rationale.

Entitlement to service connection for depressive disorder is warranted.  Although service treatment records do not reveal any complaint, diagnosis, or treatment for any psychological disorder, the Veteran's personnel records reveal a change in the Veteran's behavior during service.  This corroborates the reports of the Veteran's aunt and cousin who noted a change in the Veteran from prior to service and since separation from service.  VA examiners have found that the Veteran has depressive disorder; however, they attribute the disorder to the Veteran's alcohol use as well as indicate that this condition preexisted service.  As the Veteran was not noted to have any psychiatric disorder upon entrance to active service and as there is not clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to service, the Veteran is presumed sound upon entrance to active service.  The Veteran has submitted the evaluations of a private provider.  This provider finds that the Veteran's depressive disorder began in service.  The psychiatrist provider thorough rationale and discusses the VA examiner's opinions.  As the evidence is at least in equipoise that the Veteran's depressive disorder was incurred in service, service connection for depressive disorder is granted.


B.  Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service treatment records do not reveal any compliant, diagnosis, or treatment for hearing loss.

The Veteran underwent audiological testing in August 2008.  Pure tone audiometry was reported to reveal hearing sensitivity to be within normal limits bilaterally.  Speech discrimination scores were reported to be excellent bilaterally.

In February 2011 the Veteran was afforded a VA medical examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
30
LEFT
25
25
20
35
30

Speech audiometry revealed speech recognition ability of 62 percent in the right ear and of 56 percent in the left ear.

The examiner noted that the audiogram performed in August 2008 was normal with all thresholds 20 dB or better and with 100 percent discrimination bilaterally.

The examiner noted that behavioral responses were consistent with functional hearing loss and based upon the SRTs and best pure tone responses, there was no worse than a mild loss, probably within normal limits bilaterally.  The examiner reported that behavioral testing was judged to be not adequate for rating purposes.  Response/thresholds for pure tones varied widely upon test/retest as much as 20 dB.  The best responses to speech threshold testing were half-word responses.  Speech discrimination scores were poorer than reasonably expected considering the pure tone results.  

The Veteran was afforded a VA medical examination in June 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
15
10
15
0

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The examiner noted that use of the speech discrimination score was appropriate for the Veteran.  The Veteran was diagnosed with normal hearing in the right and left ear.

Service connection for bilateral hearing loss is not warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for a hearing loss disorder.  Although the result of audiometry in February 2011 reveal a hearing loss disability for VA purposes (the speech audiometry), the examiner found that these results were not reliable as the speech audiometry and pure tone threshold tests were poorer than reasonably expected considering the pure tone results.  In addition, the examiner reported that the Veteran's responses to the test varied widely.  As such, the Board finds that the results of the February 2011 examination have no probative value.

Audiological testing in August 2008 was noted to be normal with speech discrimination scores that were excellent bilaterally.  In June 2013 the Veteran was again examined and was found to have normal hearing in the right and left ear.  As the Veteran does not have a hearing loss disability pursuant to 38 C.F.R. § 3.385, service connection for bilateral hearing loss is denied.


ORDER

Service connection for depressive disorder is granted.

Service connection for bilateral hearing loss is denied.


REMAND

In May 2012 the RO denied service connection for bilateral hammertoes.  In July 2012 the Veteran, via his representative, appealed this decision.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, remand of these issues to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

It is noted that in May 2012 the RO also denied service connection for depression and entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a mental disorder and that the Veteran appealed these issues in the notice of disagreement received in July 2012.  However, as the Board is granted service connection for depressive disorder, these issues are moot.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC with respect to the claims of service connection for bilateral hammertoes and service connection for treatment purposes only under 38 U.S.C. Chapter 17 for mental disorders to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


